IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : NO. 510
                               :
APPOINTMENT TO THE MINOR COURT : MAGISTERIAL RULES DOCKET
RULES COMMITTEE                :
                               :




                                        ORDER

PER CURIAM
         AND NOW, this 26th day of August, 2022, the Honorable Christopher J. Cerski,

Montgomery County, is hereby appointed as a member of the Minor Court Rules

Committee for a term of six years, commencing October 1, 2022.